Citation Nr: 0909981	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board previously reviewed this case and determined that 
it was subject to a stay imposed pending resolution in the 
case of Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd 
sub. nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The 
Supreme Court recently denied certiorari in the Haas case, 
and the Chairman of the Board thereafter issued Numbered 
Memorandum 01-09-03, dated January 22, 2009, rescinding the 
previous Chairman's Memorandum Number 01-04-24 that had 
imposed a stay on Haas-related claims of exposure to 
herbicides.  Accordingly, the issue may now be reviewed on 
its merits.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

2.  Hodgkin's disease was not present within one year of the 
Veteran's discharge from service and is not etiologically 
related to service.


CONCLUSION OF LAW

Hodgkin's disease was not incurred in or aggravated by active 
service, and the incurrence or aggravation of Hodgkin's 
disease during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in April 
2003, prior to the initial adjudication of the claim.  
Although he has not been provided notice with respect to the 
disability-rating or effective-date element of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for Hodgkin's lymphoma.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim is no more than harmless error.

The record reflects that service treatment records, service 
personnel records, and all available post-service medical 
evidence identified by the Veteran have been obtained.  In 
addition, he has been afforded an appropriate VA examination.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that a VA medical opinion concerning 
the etiology of the Veteran's Hodgkin's lymphoma has not been 
obtained.  The Board has determined that no such opinion is 
required in this case because the medical evidence currently 
of record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  In this regard, the 
Board notes that the medical evidence currently of record 
establishes that the disability was initially manifested many 
years following the Veteran's discharge.  In addition, there 
is no competent evidence even suggesting that the disability 
is etiologically related to service.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests Hodgkin's 
disease to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent during active 
service and manifests Hodgkin's disease to a compensable 
degree any time after such service, it will be service 
connected even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service personnel records confirm that the Veteran served 
aboard a naval vessel in the official waters of Vietnam in 
1972 and 1973 and that he was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.  However, the record 
does not show, and the Veteran has not alleged, that he 
served in the Republic of Vietnam or was present within the 
land borders of Vietnam during service.  Although the 
Veteran's DD Form 214 includes the notation "Served in 
Vietnam," he specifically stated in the March 2004 
substantive appeal that he had served in the official waters 
of Vietnam.  He also stated that his DD Form 214 should be 
amended if service in the official waters of Vietnam and in-
country service were not considered equivalent.  Moreover, 
the Board notes that the Veteran's receipt of the Vietnam 
Service Medal and the Vietnam Campaign Medal does not 
constitute evidence of service in the Republic of Vietnam for 
the purpose of satisfying the presumption of exposure to 
herbicides.  See, again, Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub. nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  Accordingly, service connection for Hodgkin's 
disease based on exposure to herbicides is not warranted on a 
presumptive basis.

The Board has considered whether service connection for 
Hodgkin's disease is warranted on any other basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  After careful 
consideration, the Board finds that the Veteran's Hodgkin's 
disease was not present during service or manifested within 
one year of his discharge from service and that there is no 
competent evidence that it is etiologically related to 
service.

Service treatment records are negative for evidence of 
Hodgkin's disease.  Private and VA treatment records and an 
April 2003 VA examination report indicate that the disease 
was not diagnosed until October 2000, approximately 27 years 
after the termination of the Veteran's service.  Finally, 
there is no competent evidence linking the Veteran's 
Hodgkin's disease to service.  While the Board acknowledges 
the Veteran's belief that his disease is related to service, 
the Veteran, as a layperson without medical training, is not 
qualified to opine regarding issues of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, since the preponderance of the evidence is 
against the claim, service connection for Hodgkin's disease 
is not warranted.


ORDER

Entitlement to service connection for Hodgkin's lymphoma, to 
include as due to herbicide exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


